DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response filed 3/30/2021 has been entered and carefully considered, but is not completely persuasive.
	Claims 1-37 are pending in this application.  Claims 3, 4, 6, 8-11, 13, 15-17, 19, 21, 23, 25, 27-28, 31-36 stand withdrawn as being drawn to non-elected species.
	Claims 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30, 37 are under examination.
	The IDS filed 12/09/2020, 2/25/2021 and 5/17/2021 have been entered and considered.
The substitute specification filed 3/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In the substitute specification, new paragraph [6] appears to be new matter.  The Examiner compared the lines cited in support for paragraph 6 and did not find basis for the entirety of the paragraph or the conclusions drawn.  The lines as cited for paragraph 6 include, in order: “illness or disease. Examples include actions such as vaccinations against disease”; “well or otherwise healthy individuals (normal), that is, in the non-chronic disease”;  “as fighting infections. It is also known to play a role in chronic disease states such” ; “monitor the immune system to detect the immune cycle in healthy or non-“; “The inventors have found that in healthy or non-chronically diseased”; “Normal or non-diseased includes individuals from the general population who are otherwise not recognized as having serious or chronic illnesses such as cancer, autoimmunity, chronic infections or other serious 
The new section citing specific prior art references and summarizing them also do not clearly find basis in the specification as originally filed.  Merely stating that they “describe prior art” is not an indication that such prior art references were disclosed in the specification as filed.
The substitute specification has not been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This is not a rejection, it is an analysis and explanation of the Examiner’s interpretation.
Such claim limitation(s) is/are: “a processor to analyse the physiological data and thereby determine the immune status or periodicity of the immune cycle and the immune cycle of the 
“the processor further includes an inference engine to compare the immune cycle and/or status of a subject with an activity database and generating a recommendation for an activity for the subject” in claim 2.  The “processor including an inference engine” is the generic placeholder” and “to compare the immune cycle…” is the specialized function.  The addition of a generic inference engine to a generic processor does not provide sufficient structure.
“the processor processing component further includes an inference engine to compare the immune cycle and/or status of subject and generate a recommendation for the subject” in claim 12. The “processor including an inference engine” is the generic placeholder, and “to compare the immune cycle…” is the specialized function. The addition of a generic inference engine to a generic processor does not provide sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 12 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  Applicant’s arguments will be addressed below.
Claim limitation “a processor to analyse the physiological data and thereby determine the immune status or periodicity of the immune cycle and the immune cycle of the subject;” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation does not particularly point out and distinctly claim what structures, algorithms or other step-by-step processes are necessary and sufficient for the module.  No specific steps are set forth in the claim which lead to a determination of immune status or periodicity.  The claim fails to 
Claim limitation “the processor further includes an inference engine to compare the immune cycle and/or status of a subject with an activity database and generating a recommendation for an activity for the subject” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation does not particularly point out and distinctly claim what structures, algorithms or other step-by-step processes are necessary and sufficient for the module.  An inference engine is a component of a system which applies logical rules to the data provided, however no logical rules, algorithms, or step-by-step directions have been set forth in the claim.  The claim fails to set forth and particularly claim the actual comparisons which would lead to generation of a specific recommendation for an activity.  There is no direction as to how a value representing an immune cycle is to be compared with an activity database, such that any useful result would be obtained.  One of skill would not be apprised as to what process Applicant intends to perform or encompass. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
NOTE: “generating” in claim 2 should be “generate” to be correct, grammatically. This was pointed out in the last action and not corrected.  The sentence should read something like: “…with an activity database and generate [generating] a recommendation for an activity…” Correction is required.
Claim limitation “the processor processing component further includes an inference engine to compare the immune cycle and/or status of subject and generate a recommendation for the subject” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation does not particularly point out and distinctly claim what structures, algorithms or other step-by-step processes are necessary and sufficient for the module.  An inference engine is a component of a system which applies logical rules to the data provided, however no logical rules, algorithms, or step-by-step directions have been set forth in the claim.  Claim 12 fails to set forth and particularly claim to what the status and/or cycle is to be compared.  The claim fails to particularly point out and distinctly claim what data of the immune cycle or immune status is to be compared, it lacks the description of to what it should be compared, and it lacks the particular type of comparison which would then generate a recommendation.  One of skill would not be apprised as to what process Applicant intends to perform or encompass. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 1, 2, and 12 remain indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 1, 2 and 12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following limitations, cited above, each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: “a processor to analyse the physiological data and thereby determine the immune status or periodicity of the immune cycle and the immune cycle of the subject;” in claim 1; “the processor further includes an inference engine to compare the immune cycle and/or status of a subject with an activity database and generating a recommendation for an activity for the subject” in claim 2; “the processor processing component further includes an inference engine to compare the immune cycle and/or status of subject and generate a recommendation for the subject” in claim 12. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to each function.  The written description of the invention fails to set forth the particular algorithms or processes by which any of the determinations are to be made by the processor.
The examiner reviewed the specification in detail to attempt to identify the required support for the specialized functions. The flow-charts of Figures 3 and 6 recite results-based or 
 “The present invention identifies a subject's personal immune status or cycle by obtaining physiological data from the subject. From this data the periodicity of the immune cycle can be established if sufficient measurements are taken. This enables ascertainment of the dynamics of the individual's immune cycle, the individual's current immune status as well as prediction of the cycle to identify the subject's immune status, that is, where a subject is going to be in their immune cycle in the near future. The system and method of the invention makes recommendations to improve/optimise outcomes of certain activities by correlating the activity data with the individual's present and or predicted status in their personal immune cycle. For instance, if it is known that a subject's immune status in their cycle is going to be at point X in two days and we know that for the specific activity rest is best suited at point X then the system will make a recommendation to the individual to rest.”   
The examiner italicized alleged support for the claims, however these explanations are no more a step-by-step guide as to how the correlation is made, than the claims.  

Paragraphs 51-54 (original specification numbering) recite additional desired correlations, without specifying how any specific correlation is to be performed to achieve the desired recommendations.  Stating “the invention can detect early changes in the immune system…such as subclinical infection…by detecting when an individual’s immune system is outside of (above) normal…and may recommend a change...” is not a specific disclosure of how the detection is performed, what specific data correlates to subclinical manifestations of infection, and what action is specifically to be recommended.  “monitoring” a variety of markers 
Paragraph 96 (original number) states that cycling refers to the sinusoidal curve, and that two measurements may be sufficient to determine the periodicity.  However, there is no specific linkage between the measurement of a specific biomarker or set of biomarkers, the determination of a periodicity, a comparison or correlation of that periodicity to something, (undefined) and a particular, specific activity to be performed.  Merely listing possible markers, as in paragraph 98 (original number) does not provide a link as to what conditions may be indicated, and what activity should be performed.
The sole example appears to be that serial measurements of basal resting temperature of a subject is a good marker for the immune cycle in a healthy person, and is known to rise in infection.  This is a specific link between a change in a series of measurements, compared to the normal cycle of temperatures, to indicate a relatively specific condition (infection) for which application of an anti-infective would be a specific activity to be performed.  However, the other possible listed and/or encompassed biomarkers or monitored levels are not specifically linked to any specific condition which has specific activities to be performed.  The art of using biomarkers to predict a condition in a patient is known to be highly unpredictable.  There is no rubric or understanding in the art that knowing(for example) an undefined change in resting heart rate measurements as compared to normal cycle measurements, is linked to any particular condition which then would lead to a particular action to be taken.  Paragraph 110 (original numbering) allegedly discloses this correlation with respect to the server or system, but merely uses the same words as the claims:  “analysed to determine the immune status….”  “from the estimated periodicity of the cycling of the physiological data the server then determines the subject’s 
This sole example of temperature increase over time as compared to a healthy person, indicating infection, which would lead to a specific recommendation of an action such as administer medication does not provide support, the requisite structures, or required step-by-step directions to accomplish the specialized functions of 1)determining an immune status, 2) determining a periodicity of an immune cycle, 3) determining that immune cycle, or 4) determine changes in that cycle, or future status or future changes using any or all physiological data collected.  It does not provide the required support, structure or step-by step directions to then make the listed comparisons with an “activity database” to generate a specific recommendation.  Knowing what happens when temperatures increase over a cycle does not inform as to what a change in resting heart rate would indicate.  Knowing what happens when temperatures increase over a cycle does not inform as to what a change in IgD levels over time would indicate, or what steps or actions should be taken. (IgD is suggested as a possible immune cycle indicator biomolecule at paragraph 98 (original numbering).)  Wikipedia notes that while IgD may have important immunological functions, including some activity in B cell activation, it is unclear what, specifically the functions of IgD are in the body, in the immune cycle or any other aspect.  Knockout mice lacking IgD had no major B cell defects.  Wikipedia notes that IgD may have some role in allergic reactions.  This is not an indication of any general knowledge that an increase in IgD is linked to a specific condition, with a specific activity to be performed.  Nor is it general knowledge that a decrease in IgD would indicate any specific condition, with a specific activity to be performed. (Wikipedia, Immunoglobulin D).  Brenner et al (1999) found “the lack of correlation between traditional markers of muscle injury and immune markers of the no specific correlation between the examined biomarker of the immune cycle (NK cells, IL-6, IL-10 and TNF-α) and injury.  
Claim 1 recites the term “physiological data” without any particular specificity is collected.  There is no indication that the physiological data collected has any particular linkage to any aspect of an immune cycle or periodicity or status.  “physiological data” can encompass every medical variable a sensor could detect, any biological or chemical entity such as proteins, DNA, polysaccharides, lipids, metabolites, gasses, et al, as well as more complex data such as “heart rate variability” or “sed rate” or physiological data that requires multiple measurements of multiple biomarkers. Every possible included element of “physiological data” is different in structure, function and activity. A change in a specific protein level such as IgD does not provide the same information as a change in the level of Potassium in the blood. An immunoglobulin protein is different in structure, function and activity from the element Potassium.  Even among proteins as a class, each protein has different structures (amino acid sequences) different activities (enzyme, antigen, toxin) and different functions (activator, silencer, like triggering a complement cascade), which may change depending on the location in the subject (organ, blood, other fluid), the timing (may increase early in infection but decrease in early heart disease), or the amount (a high level of IgD does not mean the same thing as a high level of C3 complement protein). Further, an increase of a protein in the blood may have a significantly different function than an increase in the same protein in the brain.  No automatic correlations can be made.  Any given biological, chemical or physical activity of a biomarker may or may not change in the body under a variety of conditions, and over time.  Further, knowledge of a single biomarker narrow range of subjects and not all humans.  Engel (2014) is able to drawn a correlation between a pronounced salivary cortisol increase in response to high intensity interval training, as well as elevated levels of blood lactate concentrations and heart rate, as the induction of a cardio-respiratory, metabolic and hormonal response to exercise in 11 year old boys.  The same conclusions were not obtained for men approx. 29 y.o.).  The specification lacks any such distinctions.  
The specification does not provide the required step-by-step directions for the specialized functions identified (i.e. “to analyse the physiological data and thereby determine the immune status or periodicity or the immune cycle and the immune cycle of the subject and …outputting ...the future status or immune cycle of the subject.” Claim 1).  This is doubly true when the additional specialized function of claim 2 is added (“to compare the immune cycle and/or status of a subject with an activity database and generating a recommendation for an activity…”).  The specification lacks the instructions as to what measurements of what specific physiological data are to be used to determine the immune status or periodicity of the immune cycle, or predict a future status or immune cycle.  The specification lacks the instructions as to what effect any level (up or down) or location or timing has on an immune status or cycle or future status or cycle.  The specification lacks the instructions as to how to compare any change in any aspect of a biomarker measurement or any change in an immune cycle to any list to determine a specific condition and/or related activity or action to be recommended.  There are no step-by-step directions which specifically link a particular change in a particular aspect of an immune cycle to a particular status (such as infection, or cancer, or exhaustion), nor how any such comparison results in a specifically recommended activity.  One of skill in the art would not consider any such correlations to be common knowledge.  
Merely providing data, even in tabular format, is not a specific disclosure of how 1)immune status or 2) immune periodicity of the immune cycle or 3) the immune cycle of the subject are to be determined from that data.   There is no clear linkage between any of the data provided and a specific structure, algorithm or step-by-step procedure for calculating each of those outputs, nor is there any such linkage between any specific activity or recommendation.  Merely listing the desired outcome in a step is not a disclosure of how the step is to be performed, such that the desired outcome is obtained.  
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...” “When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Applicant’s arguments:
The examiner notes that the rejections made under 35 USC 112(b) or 112(second paragraph) and the rejection made under 35 USC 112(a) or 112(first paragraph) written description both relate to the same concept as to whether adequate definition and support exist for the specialized functions recited in the claims, and are linked.  The examiner addresses the arguments as a combination as it relates to that concept. See MPEP 2181.
Applicant’s amendments to the claims and arguments have been carefully considered but are not persuasive.  35 USC 1126th (35 USC 112(f)) require that adequate computer-related structures, functions, or step-by-step directions are provided to support claims structured as written.  The new term “processor” is no more specific than “processing component” in respect to this rejection.  The term “processor” provides no sufficiently definite structure for performing the claimed specialized functions.  It does not limit the scope of the claim to any specific manner or structure for performing the claimed function.  The Examiner properly considered the 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”
With respect to the nature of the term “processor”, the MPEP at 2181 states: “’It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.”  The Examiner has determined that the specialized functions cannot be performed by an off the shelf computer processor without specific programming, structures or step-by-step directions.
Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623.” MPEP 2181
The Examiner reviewed the alleged basis for the limitations.  These assertions were not found to provide the actual support.  Figures 4 and 5 are a series of graphs, not a set of specific step-by-step directions as to how to accomplish the specialized functions.  Figures 3 and 6 are flow charts using the same language present in the specialized functions without any further clarity.  The specification utilizes results-based language which fails to actually define any steps by which the specialized functions are performed.
With respect to arguments that one of ordinary skill in the art would understand what is needed, these arguments are not persuasive.  MPEP2181: “See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); … The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").”
The actual nature of the specific “comparison” or “analysis” required for each element of “physiological data” to “determine” an immune cycle or immune status, or immune cycle periodicity is lacking in the disclosure.  The actual nature of the comparison required for each aspect of the immune status or cycle with an unspecified activity database to generate a recommendation is lacking in the disclosure.  The particular steps required to predict a future status of an immune cycle or subject are lacking in the disclosure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 remain rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite systems and methods.
With respect to step  (2A)(1) The claims recite the natural law that describes the correlation between naturally occurring physiological data of a subject, and the status or cycle of the immune system of the subject. The claims also recite the abstract idea of comparing types of data to calculate an immune cycle or periodicity and to generate a recommendation.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include 
Claims 1 and 30 are independent.
	Mathematical concepts recited in claims 1 and 30 include:
 “to analyse” (claim 1) or “analyzing the physiological data and thereby determining the immune status or periodicity of the immune cycle and the immune cycle of the subject”  (a mathematical step of calculation of periodicity using the physiological data/ alternatively a mental step of comparing data from two or more tables and thinking up a recommendation, a step performed by doctors routinely without computers.)
	Claims 1 and 30 recite a law of nature which includes: measuring naturally occurring physiological data of varying types, and using that data, making a determination as to the naturally occurring cycle or status of the immune system.  The immune cycle or status of a subject remains unchanged whether any aspect of it is measured or not.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no 
Claims 1 and 30 are independent.
Claims 1 and 30 do not provide any real world or practical application of the final result: the immune status, the periodicity of the immune cycle, or the immune cycle itself, or the future status or future immune cycle.
Claim 1 recites the additional element that is not an abstract idea: “a sensor” which is a data gathering component.  Claim 30 sets forth “obtaining physiological data from a subject” also a data gathering element.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 1 recites an additional element that is not an abstract idea: “memory”, “a processor” and “an output component.”  Claim 30 recites “outputting the immune status…” These are computer-related components or system components.
	The claims do not describe any specific computational steps by which the input element, storage element, processor, or output element performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the processor are used to implement these functions.  The claims provide nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to 
	Dependent claims 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30, 37 have been analyzed.  Dependent claims 2, 12, 18, 20, 22 and 37 are directed to further abstract limitations.  Additional abstract limitations cannot provide a practical application as they are a part of the judicial exception. Dependent claims 5, 7, 14, 24, 26, 29 are directed to additional steps of data gathering, and the types of data to be collected.  Data gathering steps are not sufficient to provide a practical application.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the additional limitations to the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1 and claim 30: The additional element of data gathering does not rise to the level of significantly more than either identified judicial exception.  The prior art Leontovich (US 2012/0303284 recognizes that sensors for obtaining physiological data, even in a time series are all routine, well understood and conventional in the art.  Engel (2014) utilized sensors for measuring physiological data (heart rate, oxygen uptake, et al.).  Davidson (2020) studied data collected by well-known sensors and sensor arrays to measure physiological data 
	With respect to claims 1 and 30:the computer related elements or the general purpose computer do not rise to the level of significantly more than either identified judicial exception.  The prior art 2012/0303284 recognizes that these computing elements are routine, well understood and conventional in the art, and employs computers comprising memory, processors, and input/output elements to receive, analyze data, make determinations and output results.  Engel (2014), Brenner (1999) and Davidson (2020) all use computer systems comprising memory, processors, input/output elements to analyze data and make determinations, then output those determinations. The specification generally discusses the listed computer parts at [0107-0117- original numbering]. The additional computing elements are set forth at such a high level of generality that they apparently could be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	Applicant arguments:
	Applicant argues the categorization or identification of abstract ideas, and/or a natural law in the claims.  The Examiner has specifically identified each limitation in the claim, and what category of judicial exception is encompassed.  The abstract ideas identified in the independent claims are the same as those identified as mathematic correlations, mathematic calculations, and mathematical relationships or as mental processes, concepts performed in the human mind including observations, evaluations, judgements and opinions, in MPEP 2106.04.
	Once the presence of a judicial exception has been determined to be recited in a claim, the additional elements are probed for integration into a practical application.  If no integration into a practical application is provided by the additional elements, then the additional elements are considered, alone and in combination with the judicial exception to see if the claims recite significantly more than that exception. MPEP 2106.04-.06,
	Applicant’s arguments regarding an improvement, or a non-abstract limitations akin to “a method for sequencing BRCA1 gene sequences comprising amplifying…and sequencing…” those arguments are not persuasive.  The steps of the claimed system and method acquire physiological data through a sensor, and use computers to analyze that data.  No tissue samples are obtained. No sequences of a specific gene are amplified and sequenced in a specific set of process steps from a tissue sample.  No laboratory steps are recited or implied.  The presence of 
	The steps in claims 1 and 30 which “analyze the physiological data and thereby determine the immune status” are mathematical relationships which require comparing or identifying the relationship between variables and numbers.  A relationship between changes in measured temperature elevation over time and the presence or absence of infection is a such a relationship.  MPEP 2106.04(a)(2).I.A.  Alternatively this could be classified as a mental process.  A doctor routinely obtains physiological data from a subject (takes the temperature through a sensor- a thermometer), stores the information in the brain, analyzes the data and determines a status: that infection might be present.  This is a mental process that can be performed in the human mind or by a human using a pen and paper.  MPEP2106.04(a)(2).III.
	Further with regard to the alleged improvement, Applicant’s arguments cannot take the place of evidence.  No specific improvement over a specific prior art process is particularly set forth in the claims.  The independent claims should set forth all of the necessary and sufficient steps required to achieve that improvement.  The independent claims do not set forth any specific elements which would provide any alleged improvement.
	With respect to applicants alleged improvement in technology the same issues apply.  The claims do not clearly set forth all of the necessary and sufficient information and steps required to achieve the alleged improvement in technology.  
	Applicant’s alleged improvement in technology is not necessarily rooted in technology, as it is written such that it could be performed by a human being, holding a thermometer.  The not required to make the listed comparison of the claim.  A doctor, or a nurse, or even a parent can obtain the temperature of a human being, using a sensor- a thermometer.  This individual then can store the information in the brain, and analyze it, and determine a possible immune status: infection, or a possible future status: infection.  The individual would then recommend a logical activity such as taking medication, seeing a physician, resting, or drinking liquids.  The claims require nothing more.  A doctor, or nurse or parent could utilize a basic spreadsheet in a general purpose computer to tabulate temperature at various times, to determine a rate of change, and this would still be a mental process using a computer as a tool.  The computer is not integral.
	With respect to arguments apparently taking issue with the form of the rejection, each of the steps of the rejection match the steps required by MPEP 2106.  Each question is answered, and each specific limitation is identified.  Each category of judicial exception is identified and explained.  Each additional limitation is considered alone and in combination to attempt to determine if the judicial exception is integrated into a practical application.  Each additional limitations was then considered alone and in combination with the judicial exception to determine if the additional limitations somehow provide significantly more.  The Examiner has clearly met the statutory burden.
	With respect to Bascom, no part of the claimed computer system is being used in a non-conventional step.  The system and its components all are arranged in a general fashion and perform as they were designed.  No special aspects of any physical system are recited in the claims.  No non-routine element, combination, or process is present.

	Should the claims be amended to recite all of the necessary and sufficient limitations required to achieve the alleged improvement, the Examiner will reconsider.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 remain rejected under 35 U.S.C. 102a1 as being anticipated by Leontovich (US 2012/0303284 A1).
With respect to claim 1, Leontovich (US 2012/0303284) discloses: a system (Figs. 10 and 11) for determining the immune status or immune cycle in a subject (elements (208)-(220), the system including: sensors (204) for obtaining physiological data from the subject (Abstract, para[0004]; para[0005] “time series data immune variables for an observed period for each of a plurality of identified immune variables,” para[0027]-[0029], para[0035], para[0060], i.e. blood a memory (102)(Fig. 1A and IB) and element (206), Figs. 10 and 11, para[0090]-[0099], elements (212)-(218) component for storing the physiological data (Table 1, para[0033], see for example “CRP” oscillations, “CRP peak”) obtained from the subject;  a processor (para[0041], [0051], [0058], [0059] and Fig. 18), to analyse the physiological data and thereby determine the immune status or periodicity of the immune cycle and the immune cycle of the subject (Figs. 11, 12A-12C, para[0008], [0009], [0033], periodicity of CRP oscillations, “identifying a periodic patterns” in para[0040], [0041] and Fig. 18, esp. elements (304), (306) and (308)) ; and an output component for outputting the immune status or periodicity of the immune cycle, and the immune cycle of the subject and/or the future status or immune cycle of the subject (Figs. 15-18, para[0090]-[0135], elements (302)-(308), see esp. para[0120]-[0122]).  As such, Leontovich meets the limitations of claim 1.  With respect to claims 30 and 37, the related methods of using the system, and methods comprising the steps of obtaining data, analyzing the data and outputting a result are all found within Leontovich.
With respect to dependent claims 2 and 12, an inference engine is clearly disclosed, see para[0070], [0071], [0095], [0097]-[0137].  With respect to claim 12 and generating a recommendation, this is met by Leontovich at para[0095-0097], Fig 18 and [120-135].
With respect to claim 5, the activity in Leontovich is whether to treat with chemotherapy, which falls within “medications” of claim 5.
With respect to claim 7, anthropomorphic or biomentric data is disclosed at para[0071].

With respect to claims 18, 20, 22, Leontovich discloses time series at [0094-0095].
	With respect to claim 24, 26 and 29, the document discloses various means for sampling, including those claimed, at [0094-0095].
	Applicant’s arguments:
	Applicant’s arguments have been carefully considered but are not persuasive.  Applicant’s arguments regarding the type of subject, the type of practitioner et al are not persuasive as the claims do not specify any type of subject or any type of practitioner.  Applicants arguments preceding the specific remarks as to Leontovich are all directed to elements not present in the rejected claims.  Applicant’s arguments pointing out support in the specification for a variety of differences from Leontovich are not persuasive as none of those elements are recited in the rejected claims.  Applicant has not pointed out how Leontovich somehow does not meet the actual limitations of the claims.  

Claim(s) 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 remain rejected under 35 U.S.C. 102a1 as being anticipated by Ashdown et al. (US 2013/0151165 A1: PTO-1449).
Ashdown (US 2013/0151165) discloses all features of claims 1, 3, 21, 22, 23, 24 and 28 in Abstract, Figs. 1-30, para[0104]-[0241], elements (200) - (230); (300) - (340); (400) - (430); (500) - (540); (20)-(54).Ashdown discloses : a system (abstract and Fig 1-5) for determining the immune status or immune cycle in a subject[0001], the system including: a sensor(element 510 of Figure 5) for obtaining physiological data from the subject over time (Abstract, para[0164-memory (Fig 1), para[0174]-[0177], component for storing the physiological data[0181];  a processor (para[0182] and Fig. 1), to analyse the physiological data and thereby determine the immune status or periodicity of the immune cycle and the immune cycle of the subject; and an output component for outputting the immune status or periodicity of the immune cycle, and the immune cycle of the subject and/or the future status or immune cycle of the subject (para[0182-0192]).  Machine learning elements are disclosed at [0245-0255]. As such, Ashdown meets the limitations of claim 1.  With respect to claims 30 and 37, the related methods of using the system, and methods comprising the steps of obtaining data, analyzing the data and outputting a result are all found within Ashdown.
With respect to claim 2, Example 1 [0241] discloses comparing the biomarker data to a database listing things like treatment, and generates a recommendation (see Interpretation, [0258-0266].
With respect to claim 4, vaccinations[0210-0215], therapy/ treatments [0046, 0142]and medications[0200-0209] are all disclosed. 
With respect to claim 7, anthropometric or biometric data is obtained, See example 1. (age, sex, disease, progression.)
With respect to claim 12, the inference engines are disclosed at [0245-0266] and their use to make a recommendation is shown in Example 1.
With respect to claims 14 and 18, 20, 22, a variety of surrogate immune system biomarkers are disclosed such as CRP, which is measured over time with at least two or three timepoints. (Example 1, Figures 6+, [0228-0236]) to determine immune system cycling [0242-0257].

With respect to claim 26, 29, the sampling component can comprise an input device (Fig 1-5)[0174-0175], and can comprise salivary collection [0164-0165].
	Applicant’s arguments:
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant’s arguments regarding the type of subject, the type of practitioner et al are not persuasive as the claims do not specify any type of subject or any type of practitioner.  Applicants arguments preceding the specific remarks as to Ashdown are all directed to elements not present in the rejected claims.  Applicant’s arguments pointing out support in the specification for a variety of differences from Ashdown are not persuasive as none of those elements are recited in the rejected claims.  Applicant has not pointed out how Ashdown somehow does not meet the actual limitations of the claims.  
Conclusion
	No claim is allowed.
	The substitute specification filed 3/30/2021 has not been entered.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following were newly recited in the rejections under 35 USC 112 and/or 101:
Immunoglobulin D. Downloaded 6/2/2021. Wikipedia, one page.
Engel (2014) Hormonal, Metabolic, and Cardiorespiratory responses of Young and Adult athletes to a single session of high intensity cycle exercise. Pediatric Exercise Science, 26(4) p485-494. ABSTRACT ONLY.

Davidson (2020) Vital sign circadian rhythms in patients prior to discharge from an ICU: a retrospective observational analysis of routinely recorded physiological data. Critical Care 24:181. 13 pages.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631